Title: From Thomas Jefferson to the Senate and the House of Representatives, 23 December 1801
From: Jefferson, Thomas
To: Representatives, the Senate and the House of


          
            Gentlemen of the Senate & ofthe House of Representatives
          
          Another return of the Census of the State of Maryland is just recieved from the Marshal of that state, which he desires may be substituted as more correct than the one first returned by him and communicated by me to Congress. this new return with his letter is now laid before you.
          
            Th: JeffersonDec. 23. 1801.
          
        